

Shareholder’s Voting Proxy Agreement
 
This Shareholder’s Voting Proxy Agreement (the “Agreement”) is entered into as
of 25th September, 2008 between the parties in Xi’an, China:


Party A: Xi’an Huifeng Bio-Technic Inc.
Registered Address: 16F/B, Ruixin Bldg, Gaoxin RD, Xi’an China



Party B:
Pu Jun, A citizen of P.R.C., Identity Card Number: 610113197307152133

 
Zhang Yong, A citizen of P.R.C., Identity Card Number: 610404196907211075



WHEREAS:
1.
Party A is a wholly foreign-owned enterprise incorporated under the laws of the
People’s Republic of China (the “P.R.C.”), and registered at Administration of
Industry and Commerce Bureau of Xi’an. The registered number is 002469 Shaanxi.
It legally exists to date.



2.
As of the date of this Agreement, Party B is the only shareholder of XI’AN QINBA
XINTONG MEDICAL LTD., and Pu Jun legally holds 50% and Zhang Yong legally holds
50% of the issued and outstanding equity interest of XI’AN QINBA XINTONG MEDICAL
LTD.



3.
XI’AN QINBA XINTONG MEDICAL LTD, is an enterprise incorporated and registered at
Xi’an Administration of Industry and Commerce Bureau. It legally exists to date.
The legally valid registered business license number is6101001401713.



4.
Party B desires to appoint the person designated by Party A to exercise her
shareholder’s voting rights and other rights at XI’AN QINBA XINTONG MEDICAL
LTD., in accordance with all applicable laws and XI’AN QINBA XINTONG MEDICAL
LTD’s Articles of Association, and Party A is willing to designate such person.



NOW THEREFORE, the Parties hereby have reached the following agreement upon
friendly consultations:


1.
Party B hereby agrees to irrevocably appoint the persons designated by Party A
with the exclusive right to exercise, on her behalf, all of her shareholder’s
voting rights at XI’AN QINBA XINTONG MEDICAL LTD., in accordance with all
applicable laws and XI’AN QINBA XINTONG MEDICAL LTD.’s Articles of Association,
including but not limited to the rights to sell or transfer all or any of her
equity interests of XI’AN QINBA XINTONG MEDICAL LTD., and to appoint and elect
the CEO of XI’AN QINBA XINTONG MEDICAL LTD.



2.
Party A agrees to designate such Proxy Holders pursuant to Section 1 of this
Agreement, and this person shall represent Party B to exercise her shareholder’s
voting rights pursuant to this Agreement.

 
- 1 -

--------------------------------------------------------------------------------


 
3.
Both Parties to this Agreement hereby acknowledge that, regardless of any change
in the equity interests of XI’AN QINBA XINTONG MEDICAL LTD., Party B shall grant
the person designated by Party A with all of Party B’s voting rights as the sole
shareholder of XI’AN QINBA XINTONG MEDICAL LTD. Both Parties to this Agreement
agree that Party B cannot transfer any of her equity interests of XI’AN QINBA
XINTONG MEDICAL LTD., to any individual or company (other than Party A or the
individuals or entities designated by Party A).



4.
Party B hereby acknowledges that she will withdraw the appointment of the person
designated by Party A if Party A change such designated person and reappoint the
substituted person designated by Party A as the new Proxy Holders to exercise
her shareholder’s voting rights at XI’AN QINBA XINTONG MEDICAL LTD.



5.
This Agreement sets forth and becomes effective when the Party A’s authorized
representatives and Party B sign as the date mentioned on the first page.



6.
This Agreement shall not be terminated prior to the completion of acquisition of
all of the equity interests in, or all assets of XI’AN QINBA XINTONG MEDICAL
LTD. by Party A.



7.
Any amendment and termination of this Agreement shall be in writing and agreed
upon by both Parties.



8.
The conclusion, validity, interpretation, and performance of this Agreement and
the settlement of any disputes arising out of this Agreement shall be governed
by the laws and regulations of the People’s Republic of China.



9.
This Agreement is executed in Chinese and English in Three (3) copies of each
language; with Party A holding one copy and Party B holding two copies of each
language and each original copy has the same legal effect. In the event of any
conflict between the two versions, the Chinese version shall prevail.



[No Text Below]



   
PARTY A: Xi’an Huifeng Bio-Technic Inc. (Seal)
     
Authorized Representative(Signature):
     
/s/ Jing’an Wang
 



PARTY B:
/s/ Pu Jun
(Attached with ID copy)




 
/s/ Zhang Yong
(Attached with ID copy)



This Agreement is agreed and accepted by:
     
XI’AN QINBA XINTONG MEDICAL LTD., (Seal)
     
Legal Representative (Signature):
     
/s/ Pu Jun
 

 
- 2 -

--------------------------------------------------------------------------------

